Case 1:16-cv-05703-RJD-RLM Document 216 Filed 05/16/19 Page 1 of 1 PageID #: 3187


AO 450(Rev. 11/11) Judgment in a Civil Action


                                     United States District Court
                                                                 for the

                                                    Eastern District of New York


                       LERIN PIERCE
                            Plaintiff
                                V.                                          Civil Action No. CV 5703(RJD)(RLM)
                  P.O. SONIA BELARDO
                           Defendant


                                            JUDGMENT IN A CIVIL ACTION


The court has ordered that (check one):

□ the plaintiff (na/ne;                                                                                       recover from the
defendant (name)                                                                                                 the amount of
                                                                           dollars ($            _ ), which includes prejudgment
interest at the rate of                  %, plus post judgment interest at the rate of           % per annum, along with costs.

□ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                         recover costs from the plaintiff (name)


^ other: Jury returned with a verdict, on May 16, 2019, in favor of defendant, P.O. Sonia Belardo and against
               plaintiff, Lerin Pierce.



This action was (check one):

isf tried by a jury with Judge                        RAYMOND J. DEARIE                            presiding, and the jury has
rendered a verdict.


□ tried by Judge                                                                         without a jury and the above decision
was reached.


□ decided by Judge                                                                            on a motion for

                                                                      DOUGLAS C. PALMER
Date  . MAY 1 6 2019                                                       ciERK OF COURT



                                                                                                 of Clerk or Deputy Clerk
